Citation Nr: 1138230	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Evaluation of an undiagnosed illness manifested by joint pain of the shoulders and ankles, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to February 1981 and from March 1981 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.

In May 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge that has since left the Board.  He was afforded the opportunity to have another hearing and he availed himself of the same.  In June 2011, the Veteran testified in front of the undersigned Veterans Law Judge.  A transcript of both hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's shoulder and ankle pain is due to degenerative joint disease.

2.  Prior to the X ray evidence of arthritis, there were symptoms associated with the service connected undiagnosed illness above and below the waist and required medication for control.


CONCLUSION OF LAW

Undiagnosed illness manifested by joint pain of the shoulders and ankles is 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 5025 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2006 and December 2006 post-rating letters, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified him of the elements of the Dingess notice, including the disability-rating and effective-date elements of his claims.

Contrary to VCAA requirements, all of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  However, the Board notes that proper notice was provided pursuant to a Board remand and therefore, any deficiencies were cured by the remand.  Nonetheless, any timing deficiency was cured by readjudication of the claims in a June 2007 and November 2009 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, VCAA notice requirements as to disability ratings were satisfied because the RO provided the Veteran with the notice as to assignment of disability ratings applicable to a claim to establish service connection.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran's claims and assertions were discussed in detail in the context of regulations governing service connection.  Moreover, the specifically addressed private records that might be obtained and the record was left open for 30 days for the submission of additional evidence.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA treatment records.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran was provided with three VA examinations.  They were competent as they included clear findings, a consideration of the reported history, a review of the claim file and associated evidence, a complete physical examination of the Veteran and provided rationales for the opinions rendered.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson, supra.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and that a uniform rating is warranted during the time frame addressed in this decision.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Generally, the Board does not base an evaluation on the non-service connected disability, providing that the degree of impairment may be separated.  38 C.F.R. § 4.14.

The Veteran's service connected undiagnosed illness manifested by multiple joint pain of the shoulders and ankles has been rated by the RO as analogous to fibromyalgia under Diagnostic Code (DC) 5025. 38 C.F.R. § 4.71a, Diagnostic Code 5025.  DC provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Veteran was afforded a VA examination in April 2003.  At the time, the Veteran reported knee, ankle, shoulder and neck pain recurring and rotating.  He reported trying different methods of alternative medicine and over the counter products, as well as chiropractic and yoga with only short-term success.  He noted he uses Tylenol and aspirin occasionally.  Physical examination revealed full range of motion of the cervical, thoracic and lumbar spine with moderate pain in the lower cervical spine area on anterior flexion and left rotation.  There was full range of motion of the ankles, knees and shoulders with pain reported in all the joints at the extremes of range of motion testing.  There were no nodules or swelling of any joints.  X-rays taken that day showed mild degenerative joint disease at C4-C5 and C5-C6 levels.  The knees, ankles and shoulder x-rays were normal.  He was diagnosed with early degenerative disc disease and degenerative arthritis of the cervical spine with painful motion, patellofemoral syndrome bilateral knees with painful motion, and intermittent polyarthralgia of the shoulders and ankles with painful motion of unknown etiology.  

He was afforded another VA examination in December 2005.  At the time, he reported pain of all the joints that moved around from joint to joint.  He reported he tried treatment from naturopathy which was of no help.  He visited the chiropractor two times a month which was helpful.  He stated that the pain used to be controlled really well with large doses of aspirin but was told to stop due to the possibility of secondary problems from the aspirin.  Pain frequency is constant with an intensity of 6 out of 10 and can increase to 9 out of 10.  He experiences flare-ups twice a month which last for two days.  He stated he had missed ten days of work in the past year.  After a physical examination the examiner found the examination was normal.  The examiner noted a diagnosis of migrating arthralgias symptomatic daily, by history.  X-rays showed mild degenerative changes in general.  The examiner, a physician's assistant, stated that the Veteran's complaints of transient migratory joint pain not constant, tends to point to the mild degenerative changes as not a cause of the pain.  He further noted that the Veteran suffers from Thalassemia, an inherited condition which can also cause joint pain.  

The Veteran was afforded a third VA examination in July 2009.  At the time, he reported that his joint pain had increased since 2005 to a level of 8 out of 10.  He stated that the pain was precipitated by activity and cold weather.  He stated he continued receiving chiropractic treatment.  Current treatments were noted as physical therapy, activity limitation, chiropractic treatment, hot showers and massages.  A complete joint examination was conducted.  X-rays of the shoulders showed mild degenerative changes in the acromioclavicular joint bilaterally.  Ankle x-rays showed that the ankles were within normal limits with mild degenerative change in the superior aspect of the navicular bilaterally both proximally and distally.  The examiner found that based on the physical examination of the Veteran and after reviewing the claim file, the medical evidence submitted and the current medical literature, in his opinion the Veteran's polyarthralgias are most likely than not caused by his degenerative joint disease of the shoulders and both talar joints.  He reasoned that the Veteran does not have any other condition that could explain the arthralgias.  He further opined that the Veteran's degenerative joint disease of both shoulders and both talar joints are not caused by or a result of his non-service connected thalassemia.  He explained that beta thalassemia trait does not affect the joints and is not known to cause joint pain.  

In June 2011, the Veteran testified in front of the undersigned.  He testified that he has to take a lot of sick days off of work due to the pain in his joints.  He testified he was treating the pain with over the counter medication but had to stop due to the warnings that it may affect his kidneys.  He also testified that he has turned to alternative forms of treatment for the pain such as yoga.

As noted above, generally, the Board does not base an evaluation on the non-service connected disability, providing that the degree of impairment may be separated.  38 C.F.R. § 4.14.  The Board notes that there are two conflicting opinions of record.  The December 2005 VA examiner opined that the complaints of transient migratory joint pain which is not constant tends to point to the degenerative changes not being the cause of the joint pain.  On the other hand, the July 2009 VA examiner found that the Veteran's arthralgias were due to his degenerative joint disease which was shown by x-ray evidence.  The opinion was based on a thorough physical examination of the Veteran, consideration of reported history, and a review of the claim file, all of the medical evidence of record and medical literature.  Moreover, a reasoning was provided for the opinion.  The Board finds the July 2009 examiner's opinion to be more reliable.  Significantly, the December 2005 was a physician's assistant while the July 2009 VA examiner was a physician.  The Board affords more probative weight to the opinion of a more skilled examiner with more specialized knowledge.  Moreover, the Board notes that at the time of the July 2009 examination, the Veteran reported constant pain rather than migrating pain.  Therefore, the basis of the rationale for the December 2005 examiner's opinion was no longer true and therefore, lessens the reliability of the opinion.  Finally, the Board notes that the July 2009 opinion was provided after a review of the medical evidence of record which included the December 2005 opinion.  Accordingly, the Board finds that the Veteran's reported joint pain of the shoulders and ankles is not due to an undiagnosed illness but rather to his degenerative joint disease which is not service connected.  Therefore, under 38 C.F.R. § 4.14 the symptomatology of joint pain may not be considered when rating the service connected undiagnosed illness.  

The Board notes that it has been presented with a change in the evidence.  Currently, there is evidence of joint disease and an examiner has attributed the complaints to the objective evidence of joint disease.  However, this has been an ongoing appeal.  

The Veteran is currently rated as noncompensable under DC 5025.  In order to warrant a compensable evaluation, the evidence must show that he needs medication to control his symptoms.  In this regard, the Board notes that the Veteran has clearly stated he is not currently using medication to control his symptoms.  Indeed, at the June 2011 hearing he testified he had stopped using medication as he was advised against it due to the secondary effects.  Nonetheless, the evidence shows the Veteran was using medication to control his symptoms of joint pain during at some of the appeal period, however, the July 2009 examiner determined that the joint pain is due to degenerative joint disease and not the undiagnosed illness and as such, the use of medication to control the joint pain cannot be considered when rating the undiagnosed illness as of that determination.  

However, prior to the July 2009 examination, there was no evidence of degenerative joint disease of one shoulder or the ankles.  Other than the 2005 finding of degenerative change of the right shoulder, the cause of the arthralgia was unknown.  More specifically, the April 2003 X-ray examination of the shoulders was normal.   We are unwilling to attribute a 2009 findings to all his complaints, particularly when other examiners determined that the cause was unknown.  Prior to July 2009 there was involvement above and below the waist and on the right and left sides.  Furthermore, he had been taking aspirin, a medication, for his pain.  We conclude that the undiagnosed illness manifested by joint pain of the shoulders and ankles more closely approximates the criteria of a 10 percent rating.  

However, the Board notes that widespread musculoskeletal pain and tender points are the basis of a compensable rating under DC 5025 at any level.  Having now determined that the shoulder and ankles pain is due to a non-service connected disability, the Board finds that there is no basis in which to grant an evaluation in excess of 10 percent.  

The Board has considered the issue of a total disability rating based upon individual unemployablility (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is presently employed, but has to take sick leave on a regular basis.  Nevertheless, since he is presently employed, the issue of a TDIU has not been raised by the evidence of record.

Finally, the Board notes that referral for extraschedular consideration is not warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra- schedular consideration is not in order.  
ORDER

An evaluation of 10 percent for an undiagnosed illness manifested by joint pain of the shoulders and ankles is granted subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


